EXHIBIT 10.3
 

 
MSC INDUSTRIAL DIRECT CO., INC.
2005 OMNIBUS INCENTIVE PLAN
 
NON-QUALIFIED STOCK OPTION AGREEMENT
 
STOCK OPTION AGREEMENT (the "Agreement"), dated as of _____________ __, 20__, by
and between MSC Industrial Direct Co., Inc. (the "Company"), having an address
at 75 Maxess Road, Melville, New York 11747, and __________________ (the
"Grantee"), having an address at
________________________________________________.
 
In accordance with Section 4 of the MSC Industrial Direct Co., Inc. 2005 Omnibus
Incentive Plan (the "Plan") and subject to the terms of the Plan and this
Agreement, the Company hereby grants to the Grantee an option (the "Option") to
purchase all or any part of an aggregate of [INSERT SHARES] shares (the
“Shares”) of Class A common stock, $.001 par value per share, of the Company
(the “Stock”).  Capitalized terms used but not defined herein shall have the
meaning given to such terms in the Plan.
 
To evidence the Option and to set forth its terms, the Company and the Grantee
agree as follows:
 
1.           Confirmation of Grant.  The Company hereby evidences the Option
granted to the Grantee as of _____________, the date of the grant of the Option
by the Company’s Compensation Committee of the Board of Directors (the
“Committee”).  The Option granted hereby is a Non-Qualified Stock Option and is
not intended to be an "incentive stock option" within the meaning of Section 422
of the Internal Revenue Code of 1986, as amended (the "Code").
 
2.           Number of Shares.  This Option shall be for an aggregate of [# OF
SHARES] Shares (subject to adjustment as provided in Section 3 of the Plan).
 
3.           Exercise Price.  The exercise price shall be $_______ per Share
(the "Exercise Price") (subject to adjustment as provided in Section 3 of the
Plan).  The Exercise Price reflects 100% of the Fair Market Value of one Share
of Stock as calculated under the Plan.
 
4.           Term and Exercisability of the Option.  The Option shall expire on
_____________, and, except as otherwise provided herein, may be exercised prior
to its expiration at such times and for such number of whole Shares as follows:
 
(a)         On or after _____________, the Option is exercisable for up to 25%
of the total number of Shares subject to this Option;
 
(b)         On or after _____________, the Option is exercisable for up to 50%
of the total number of Shares subject to this Option;
 
(c)         On or after _____________, the Option is exercisable for up to 75%
of the total number of Shares subject to this Option; and

 
 

--------------------------------------------------------------------------------

 
 
(d)         On or after _____________, the Option is exercisable for up to 100%
of the total number of Shares subject to this Option.


Notwithstanding the foregoing provisions of this Paragraph 4, and, except as
otherwise provided herein, any portion of the Option which is not otherwise
exercisable at the time of the Grantee's termination of employment (or provision
of services, if applicable) with the Company and its Affiliates shall not become
exercisable after such termination.


5.           Exercise of Option.  On or after the date any portion of the Option
becomes exercisable, but prior to the expiration of the Option in accordance
with Paragraph 4 above, the portion of the Option which has become exercisable
may be exercised in whole or in part by the Grantee (or, pursuant to Paragraph 6
hereof, his or her permitted successor) upon delivery of the following to the
Company:


(a)         a written notice of exercise which identifies this Agreement and
states the number of whole Shares then being purchased; and


(b)         any combination of cash (or by certified or bank check), and/or (i)
mature shares of unrestricted Stock as meet the requirements in the Plan then
owned by the Grantee in an amount having a combined Fair Market Value on the
exercise date equal to the aggregate Exercise Price of the Shares then being
purchased using such unrestricted Stock, (ii) certification of ownership of
shares of mature Stock owned by the Grantee to the satisfaction of the
Administrator for later delivery to the Company as specified by the Company, or
(iii) unless otherwise prohibited by law for either the Company or the Grantee,
an irrevocable authorization of a third party to sell Shares of Stock acquired
upon the exercise of the Option and remit to the Company a sufficient portion of
the sale proceeds to pay the entire exercise price and any tax withholding
resulting from such exercise.


Notwithstanding the foregoing, (i) the Grantee (or any permitted successor)
shall take whatever additional actions, including, without limitation, the
furnishing of an opinion of counsel, and execute whatever additional documents
the Company may, in its sole discretion, deem necessary or advisable in order to
carry out or effect one or more of the obligations or restrictions imposed by
the Plan, this Agreement or applicable law, and (ii) the Company may restrict
the Grantee’s ability to exercise the Option during any period when such
exercise would constitute a violation of the Company’s insider trading policy or
any applicable federal or state securities or other law or regulation.


No Shares shall be issued upon exercise of the Option until full payment has
been made.  Upon satisfaction of the conditions and requirements of this
Paragraph 5, the Company shall deliver to the Grantee (or his or her permitted
successor) a certificate or certificates for the number of Shares in respect of
which the Option shall have been exercised (less the number of Shares, if any,
utilized in the payment of the Exercise Price in a cashless exercise as
permitted under the Plan and the Agreement).  Upon exercise of the Option (or a
portion thereof), the Company shall have a reasonable time to issue the Stock
for which the Option has been exercised, and the Grantee shall not be treated as
a stockholder for any purposes whatsoever prior to such issuance.  No adjustment
shall be made for cash dividends or other rights for which the record date is
prior to the date such Stock is recorded as issued and transferred in the
Company’s official stockholder records, except as otherwise provided in the Plan
or the Agreement.

 
-2-

--------------------------------------------------------------------------------

 


6.           Limitation Upon Transfer.  This Option and all rights granted
hereunder shall not be transferred by the Grantee, other than to a Family Member
(provided the transfer is a gift without consideration and there is no
subsequent transfer other than by will or the laws of descent and distribution)
or by will or by the laws of descent and distribution, shall not otherwise be
assigned, pledged or hypothecated in any way, and shall not be subject to
execution, attachment or similar process.  Any attempt to transfer this Option,
other than as provided above, or to assign, pledge or hypothecate or otherwise
dispose of this Option or of any rights granted hereunder contrary to the
provisions hereof, or upon the levy of any attachment or similar process upon
this Option or such rights, shall be null and void.  The Option shall be
exercised during the Grantee’s lifetime only by the Grantee or by the Grantee’s
guardian or the Grantee’s legal representative.


7.           Termination of Employment or Provision of Services by Death or
Disability.  If the Grantee’s employment with or provision of services for the
Company and its Affiliates terminates by death or Disability, the Option shall
become exercisable in full for a period of one year from the date of such death
or Disability or until the expiration of the stated term of such Option,
whichever period is shorter.


8.           Termination of Employment or Provision of Services by
Retirement.  If the Grantee’s employment with or provision of services for the
Company and its Affiliates terminates by reason of Grantee’s Retirement, the
Option shall become exercisable in full for a period of one year from the date
of such termination or until the expiration of the stated term of such Option,
whichever period is shorter.


9.           Involuntary Termination of Employment or Provision of Services for
Cause.  If the Grantee’s employment with or provision of services for the
Company and its Affiliates terminates for Cause, vesting of all outstanding
Options held by the Grantee covered hereunder shall thereupon terminate and all
Options held by the Grantee covered hereunder shall thereupon terminate.


10.         Involuntary Termination of Employment or Provision of Services
Without Cause. If the Grantee’s employment with or provision of services for the
Company and its Affiliates terminates involuntarily for any reason other than
death, Disability, Retirement or Cause, the Option held by the Grantee covered
hereunder may thereafter be exercised, to the extent it was exercisable at the
time of termination, for a period of 30 days from the date of such termination
of employment or provision of services or until the expiration of the stated
term of such Option, whichever period is shorter.  Notwithstanding the
foregoing, to the extent the Option is unvested or unexercisable at the date of
termination, the Option shall thereupon terminate.


11.         Other Termination of Employment or Provision of Services.  If the
Grantee’s employment with or provision of services for the Company and its
Affiliates is terminated by the Grantee for any reason other than death,
Disability or Retirement, the Option may thereafter be exercised, to the extent
it was exercisable at the time of termination, for a period of 30 days from the
date of such termination of employment or provision of services or until the
expiration of the stated term of such Option, whichever period is
shorter.  Notwithstanding the foregoing, to the extent the Option is unvested or
unexercisable at the date of termination, the Option shall thereupon terminate.

 
-3-

--------------------------------------------------------------------------------

 


12.         Tolling.  Notwithstanding the foregoing, to the extent permitted
under Section 409A of the Code, the exercise period following a termination
described in Paragraphs (7), (8), (10) or (11) above shall be tolled for any
applicable window/blackout period restrictions under the Company’s insider
trading policy.


13.         Change in Control.   Upon a Change in Control, and subject to the
terms of the Plan, the Options not then vested and exercisable shall become
fully vested and exercisable and shall be otherwise subject to the Plan.


14.         Effect of Amendment of Plan.  No discontinuation, modification, or
amendment of the Plan may, without the express written consent of the Grantee,
adversely affect the rights of the Grantee under this Option, except as
expressly provided under the Plan.


This Agreement may be amended as provided under the Plan, but except as provided
thereunder shall not adversely affect Grantee’s rights hereunder without
Grantee’s consent.


15.         No Limitation on Rights of the Company.  The grant of this Option
shall not in any way affect the right or power of the Company to make
adjustments, reclassifications, or changes in its capital or business structure
or to merge, consolidate, dissolve, liquidate, sell, or transfer all or any part
of its business or assets.


16.         Rights as a Shareholder.  The Grantee shall have the rights of a
shareholder with respect to the Shares covered by the Option only upon becoming
the holder of record of those Shares.


17.         Compliance with Applicable Law.  Notwithstanding anything herein to
the contrary, the Company shall not be obligated to issue or deliver or cause to
be issued or delivered any certificates for Shares pursuant to the exercise of
the Option, unless and until the Company is advised by its counsel that the
issuance and delivery of such certificates is in compliance with all applicable
laws, regulations of governmental authority, and the requirements of any
exchange upon which Shares are traded.  The Company shall in no event be
obligated to register any securities pursuant to the Securities Act of 1933 (as
now in effect or as hereafter amended) or to take any other action in order to
cause the issuance and delivery of such certificates to comply with any such
law, regulation or requirement.  The Company may require, as a condition of the
issuance and delivery of such certificates and in order to ensure compliance
with such laws, regulations, and requirements, that the Grantee make such
covenants, agreements, and representations as the Company, in its sole
discretion, considers necessary or desirable.


18.         No Obligation to Exercise Option.  The granting of the Option shall
impose no obligation upon the Grantee to exercise the Option.

 
-4-

--------------------------------------------------------------------------------

 


19.         Agreement Not a Contract of Employment or Other Relationship.  This
Agreement is not a contract of employment, and the terms of employment of the
Grantee or other relationship of the Grantee with the Company or any of its
subsidiaries or affiliates shall not be affected in any way by this Agreement
except as specifically provided herein.  The execution of this Agreement shall
not be construed as conferring any legal rights upon the Grantee for a
continuation of an employment or other relationship with the Company or any of
its subsidiaries or affiliates, nor shall it interfere with the right of the
Company or any of its subsidiaries or affiliates to discharge the Grantee and to
treat him or her without regard to the effect which such treatment might have
upon him or her as a Grantee.


20.         Tax Consequences.  The Company makes no representations or
warranties with respect to the tax consequences of the grant or exercise of the
Option and the disposition of the Shares obtained thereby.  A Grantee should
consult his or her own tax advisor for information concerning the tax
consequences of the grant and exercise of the Option.


21.         Withholding Taxes.  No later than the date as of which an amount
first becomes includible in the gross income of the Grantee for federal income
tax purposes with respect to the exercise of the Option, the Grantee shall make
arrangements satisfactory to the Company regarding the payment of any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount, and by acceptance of this Award, Grantee has agreed to
and hereby does, instruct the Company to satisfy his or her withholding
obligations with Shares that would otherwise be delivered upon exercise of the
Option.  The obligations of the Company under the Plan shall be conditional on
such payment arrangements, and the Company, its Subsidiaries and its Affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Grantee. The Administrator may establish
such procedures as it deems appropriate for such settlement of withholding
obligations with Grantee.


22.         Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or sent by
certified, registered, or express mail, postage prepaid, return receipt
requested, or by a reputable overnight delivery service.  Any such notice shall
be deemed given when received by the intended recipient.


23.         Governing Law.  Except to the extent preempted by Federal law, this
Agreement shall be construed and enforced in accordance with, and governed by,
the laws of the State of New York without regard to any principles thereof
relating to the conflicts of laws that would result in the application of the
laws of any other jurisdiction.


24.         Receipt of Plan.  The Grantee acknowledges receipt of a copy of the
Plan, and represents that the Grantee is familiar with the terms and provisions
thereof, and hereby accepts this Option subject to all the terms and provisions
of this Agreement and of the Plan.  The Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator with respect to any questions arising under this Agreement or the
Plan.

 
-5-

--------------------------------------------------------------------------------

 


25.         Other Terms and Conditions.  The foregoing does not modify or amend
any terms of the Plan.  To the extent any provisions of the Agreement are
inconsistent or in conflict with any terms or provisions of the Plan, the Plan
shall govern.

 
-6-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Grantee have duly executed this
Agreement as of the date first written above.



 
MSC INDUSTRIAL DIRECT CO., INC.

 
I have read, understand and agree to abide by the terms of this Agreement, the
Plan and the Associate Confidentiality, Non-Solicitation and Non-Competition
Agreement that I entered into with the Company dated as of
_______________________  _____, 20___ (the “Associate Agreement”).  I hereby
acknowledge that the grant of the Option pursuant to this Agreement is
consideration for my entering into and complying with the Associate
Agreement.  I understand this Agreement, the Plan and the Associate Agreement
control in all respects the terms and conditions of the Option granted to me.
 
In addition, in accordance with the Company’s Executive Incentive Compensation
Recoupment Policy (the “Policy”), a copy of which I acknowledge having received
and which I have reviewed and understand, I agree to the following:
 
(i)  I agree, upon demand by the Company, to forfeit, return or repay to the
Company any or all of the “Option Benefits and Proceeds” if the Company
determines that I engaged in Misconduct that caused or partially caused the need
for a significant restatement of financial results, other than as a result of a
change in accounting principles (a “Restatement”).  “Misconduct” shall mean a
knowing violation of SEC rules and regulations or Company policy, as determined
by the Board or the Compensation Committee of the Board in its sole and absolute
discretion.
 
(ii)  I agree, upon demand by the Company, to forfeit, return or repay to the
Company any or all of the “Option Benefits and Proceeds” if I breach or violate
any of the terms of the Associate Agreement (which also shall mean any future
Associate Agreement) following the termination of my employment with the
Company.
 
“Option Benefits and Proceeds” shall mean (a) to the extent that the Option has
not been fully exercised, all of my remaining rights under the Option, (b) to
the extent that I have exercised all or any part of the Option and continue to
hold shares acquired upon exercise of the Option, any such shares, and (c) to
the extent that I have exercised all or any part of the Option and disposed of
shares acquired upon exercise of the Option, any net proceeds realized from such
disposition (or, in the case of a gift, the fair market value of the shares so
gifted at the time of the gift); provided, that for purposes of clause (ii)
above, clauses (b) and (c) of this definition of “Option Benefits and Proceeds”
only shall apply with respect to an exercise of the Option during the period
beginning two years before and ending two years after the termination of my
employment.

 
-7-

--------------------------------------------------------------------------------

 
 
These provisions are subject to the limitations on the period for recoupment set
forth in the Policy and shall terminate in the event of a Change in Control.



     
Date
 
Associate Signature



FOR MSC INDUSTRIAL DIRECT CO., INC. USE ONLY


ACCEPTED BY MSC INDUSTRIAL DIRECT CO., INC.


By:
     
Name:
   
Title:
       
Date: 
   


 
-8-

--------------------------------------------------------------------------------

 